DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The present office action is based upon the Applicant’s claims filed on 12/28/2020. Claims 3-10 and 17-20 are amended, Claims 1-2 and 11-16 are cancelled, Claims 21-24 are newly added claims, Claims 3-10 and 17-24 are pending in current application.
Claim objections have been withdrawn in view of amendments.
Claim interpretation under 35 USC § 112(f) has been withdrawn in view of claim amendments.
Rejections made under 35 USC § 112(b) have been withdrawn in view of claim amendments.
Rejections made under 35 USC § 112(d) have been withdrawn in view of claim amendments.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 8 and 10 have been amended.

IN THE CLAIMS
Claim 8. (Currently Amended) The robot according to claim [[7]]6, wherein the sensor is a mutual-capacitive electrostatic capacitance sensor including the detection electrode and a drive electrode.  

Claim 10. (Currently Amended) A robot comprising:
a robot main body; 
a sensor configured to detect approach of or contact with an object, the sensor being disposed on an interior surface of the robot main body; and 
a controller configured to control a driver of the robot main body based on an output signal of the sensor,
wherein the sensor includes
a detection electrode configured to detect approach of or contact with the object;
a detection circuit configured to detect output changes In accordance with approach or contact between the detection electrode and the object; and
a connector configured to electrically connect the detection electrode and the detection circuit,

a relative position of the connector with respect to the detection electrode and a relative position of the detection circuit with respect to the connector do not change.

Allowable Subject Matter
Claims 3-10 and 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 9, the closest prior arts, Corkum et al. (US 2017/0066130), Nakamura Yasushi (JP 2010010116A) and IIDA (WO 2017/170305, English equivalent of US 20190033481) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of claim 9. Therefore, Claim 9 is considered novel and non-obvious and is therefore allowed. Claims 3, 5, 7, 17-21 and 23 depend either directly or indirectly upon independent claim 9; therefore, these claims are also allowed by virtue of their dependencies.
Regarding Claim 10, the closest prior arts, Corkum et al. (US 2017/0066130), Nakamura Yasushi (JP 2010010116A) and IIDA (WO 2017/170305, English equivalent of US 20190033481) fails to suggest, disclose or teach individually or in combination to render obvious limitations in combination of claim 10. Therefore, Claim 10 is considered novel and non-obvious and is therefore allowed. Claims 4, 6, 8, 22 and 24 depend either directly or indirectly upon independent claim 10; therefore, these claims are also allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237.  The examiner can normally be reached on MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664